United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2894
                                   ___________

United States of America,          *
                                   *
           Appellee,               *
                                   * Appeal from the United States
     v.                            * District Court for the District
                                   * of Nebraska.
Tony Duane Munson, also known as   *
Anthony D. Munson,                 *         [UNPUBLISHED]
                                   *
           Appellant.              *
                              ___________

                             Submitted: February 20, 2004

                                  Filed: February 25, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Tony Duane Munson appeals the district court’s1 ruling on the government’s
Federal Rule of Criminal Procedure 35(b) motion to depart for substantial assistance.
Munson’s counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing the district court should have departed further. We have no jurisdiction,



      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
however, to review the extent of the district court’s departure. See United States v.
Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam).

      We thus dismiss this appeal, see id., and we grant defense counsel’s motion to
withdraw.
                     ______________________________




                                         -2-